256 Ga. 102 (1986)
344 S.E.2d 423
SCHWARTZ
v.
SCHWARTZ.
43365.
Supreme Court of Georgia.
Decided June 25, 1986.
Horne & Rice, Foy S. Horne, Jr., for appellant.
Susan P. Tate, for appellee.
PER CURIAM.
In this case the former husband filed an action in which he sought, in pertinent part, to modify his obligation to pay alimony established by the judgment and decree of divorce which had incorporated *103 the settlement agreement between the former husband and wife. The former wife moved for summary judgment, arguing that the former husband had waived his right to modify alimony. The trial court denied her motion, and we granted her application for discretionary appeal. We reverse. A clause of the parties' settlement agreement provides that both parties waive their right to file a civil action to modify the obligation to pay alimony. This waiver is clear and unambiguous, see Varn v. Varn, 242 Ga. 309 (1) (248 SE2d 667) (1978), and is not invalid for any of the reasons found by the trial court or otherwise alleged by the former husband. We therefore find that the trial court erred in denying partial summary judgment to the former wife on the issue of modification of alimony.
Judgment reversed. All the Justices concur.